DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior arts of record fail to teach or reasonably suggest a safety system, comprising in combination: 
a machine configured to perform a manufacturing function; 
a base station configured to operate in conjunction with the machine; 
a first transceiver disposed in the machine; 
a second transceiver disposed in the machine; 
a third transceiver disposed in the base station; 
a fourth transceiver disposed in the base station; and 
an interrupt switch disposed in the machine and configured to enable functionality of the machine if and only if the first transceiver maintains periodic communication with the third transceiver and if the second transceiver maintains periodic communication with the fourth transceiver.

The prior arts of record also fail to teach or reasonably suggest another safety system, comprising in combination: 
a machine configured to perform a manufacturing function; 
a safety rail configured to operate in conjunction with the machine; 
a first transceiver disposed in the machine; 
a second transceiver disposed in the machine; 
a third transceiver disposed in the safety rail; 
a fourth transceiver disposed in the safety rail; and 
an interrupt switch disposed in the machine and configured to enable functionality of the machine if and only if the first transceiver maintains periodic Page 21 of 24Docket No.: 10875.010US1 communication with the third transceiver and if the second transceiver maintains periodic communication with the fourth transceiver.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793.  The examiner can normally be reached on M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LY D. PHAM
Examiner
Art Unit 2827



/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        March 12, 2021